Citation Nr: 0514799	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  03-22 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for arthritis of the 
cervical and thoracic spine.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran had active service from February 1958 to December 
1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO).  The veteran 
testified at a personal hearing before the undersigned 
sitting at the RO in March 2005, and a transcript of the 
hearing is of record.  The veteran provided a written waiver 
of RO consideration for evidence submitted at the hearing.  
See 38 C.F.R. § 20.1304 (2003). 


FINDING OF FACT

The veteran does not have arthritis of the cervical and 
thoracic spine that is related to military service.


CONCLUSION OF LAW

Arthritis of the cervical and thoracic spine was not incurred 
in or aggravated by active military duty, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August and December 2002, the RO sent the veteran letters, 
in which he was informed of the requirements needed to 
establish service connection for a disability.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letter explained that the veteran could send in 
additional evidence or tell VA about any additional 
information or evidence that he wanted VA to get for him.  
Additional information was subsequently received from the 
veteran.  

Although the veteran testified at his March 2005 hearing that 
he saw a Dr. Sarap in the 1990's for his back (hearing 
transcript page 16), the Board finds that a remand to obtain 
those records is unnecessary because there are already post-
service records on file showing arthritis of the cervical and 
thoracic spine and because the veteran did not testify that 
those records contain an opinion linking his current spinal 
arthritis to service injury.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

Although there is no VA examination with a nexus opinion on 
file, none is required in this case.  Such development is to 
be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of 
diagnosed disability or symptoms of disability; establishes 
that the veteran experienced an event, injury or disease in 
service, or has a presumptive disease during the pertinent 
presumptive period; and indicates that the claimed disability 
may be associated with the in-service event, injury, or 
disease, or with another service-connected disability.  
38 C.F.R. § 3.159(c)(4).  Because not all of these conditions 
have been met with respect to either of the service 
connection issue decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issue.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Factual Background

A June 1960 rating decision granted entitlement to service 
connection for recurrent dislocation of the right shoulder 
and assigned a 20 percent evaluation effective December 22, 
1959.  A May 2001 rating decision granted service connection 
for degenerative changes of the right shoulder and assigned a 
10 percent evaluation effective May 4, 1998.

The veteran's service medical records reveal that he 
dislocated his right shoulder in November 1958; the 
dislocation reduced spontaneously while the veteran was on 
the X-ray table.  His right arm was put in a sling for three 
weeks.  There were no recorded complaints or findings in 
service involving the spine, including on separation medical 
examination in October 1959.

VA compensation examinations dated in March 1960, March 1965, 
and September 1986 do not contain any complaints or findings 
involving the spine.  All three examinations involved the 
veteran's service-connected dislocation of the right 
shoulder.

VA X-rays dated in March 1990 were reported to show mild to 
moderate degenerative changes of the cervical spine and mild 
degenerative changes and scoliosis of the thoracic spine.

Private and VA treatment records from April 1990 to December 
1998 show problems with the right shoulder and the low back.  
Arthritis was diagnosed on a private physician's report in 
April 1997.

VA treatment records and consultation reports for VA 
purposes, dated from February 1999 to March 2003, reveal that 
it was noted in December 1999 and April 2000 that the veteran 
had had generalized degenerative joint disease of about 12 
years duration, with pain most intense in the cervical spine, 
upper back, and left hip.  X-rays were reported to show 
arthritis with moderate spurring.  It was noted in March 2002 
that the veteran reported at least a 20-year history of pain 
in the mid-to-low thoracic area.  X-rays showed severe disc 
disease of the cervical, thoracic, and lumbosacral spine with 
degenerative disease of the vertebral bodies.  The assessment 
was severe disc and bone disease, axial skeleton.  It was 
noted that the extent of disease suggested the possibility of 
a genetic abnormality, such as a defect in one of the type I 
collagen chains, although the veteran had no family history 
of similar disease.  Magnetic resonance imaging of the 
cervical spine in May 2002 revealed degenerative changes in 
the cervical and thoracic regions.  The assessment in 
September 2002 was thoracic disc herniation with neck pain.

The veteran testified at his hearing in March 2005 that he 
injured his neck and back in Korea when he fell off of a 
truck and hit his neck, upper back, and right shoulder 
(hearing transcript page 3); and that the pain in his neck 
and upper back got worse beginning in 1982 or 1983 and he 
finally went to VA for treatment in 1987, when arthritis was 
diagnosed (transcript page 6).

According to a March 2005 affidavit from the veteran's 
brother, the veteran's family has not had osteoarthritis and 
he remembers his mother telling him that the veteran fell off 
of a truck in service, which resulted in a shoulder 
dislocation and a back injury.

Also received by VA in March 2005 was medical information on 
prednisone and osteoarthritis, a copy of an old photograph of 
the veteran in his uniform wearing a sling on his right arm, 
and a copy that the veteran contends is the back of the 
photograph with a notation that he had fallen off of a truck.  
Analysis

The veteran contends that he currently has arthritis of the 
cervical and thoracic spine as a result of a fall from a 
truck in service that caused a right shoulder separation and 
injury to the cervical and thoracic spine.  

As noted above, in order to warrant entitlement to service 
connection for a specific disability, there must be medical 
evidence of a disability in service, evidence of a current 
disability, and a medical opinion linking the disability in 
service to the current disability.  See Hickson.

In this case, there is no notation of a cervical or thoracic 
spine problem in service, including on service separation 
examination in October 1959.  While there is service evidence 
of right shoulder dislocation apparently due to a fall, for 
which the veteran is service connected, there is no evidence 
in service of trauma to the spine.  In fact, the October 1959 
medical examination at separation reveals that the veteran's 
spine was normal.

Medical evidence after service discharge shows that the 
veteran currently has arthritis of the cervical and thoracic 
spine.  The Board notes, however, that the initial post-
service clinical evidence of a cervical or thoracic spine 
problem was not until at least the 1980's, which is many 
years after service discharge.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Although the veteran was 
examined by VA three times from March 1960 to September 1986, 
he did not complain of any problem with his spine.  

The only nexus evidence on file, a March 2002 VA treatment 
opinion, notes the possibility of a genetic defect but does 
not mention any connection to service injury.  The veteran 
has pointed out that there is no history of arthritis in his 
family, which was also noted by the evaluator in March 2002.  
Consequently, there is no medical nexus evidence on file in 
support of the veteran's claim.

Despite the veteran's hearing testimony and written 
contentions in support of his claim, as well as the recent 
affidavit from his brother, it is now well established that 
lay statements cannot be used to establish a nexus between a 
current disability and service.  Although a lay statement can 
establish an event occurred in service, a layperson without 
medical training, such as the veteran or his brother, is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities, such as a cervical spine 
disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Because there is no evidence of cervical or thoracic 
arthritis in service and no evidence of a causal connection 
between the veteran's current arthritis of the cervical and 
thoracic spine and service, all of the elements needed under 
Hickson to warrant entitlement to service connection have not 
been shown.  Therefore, service connection for arthritis of 
the cervical and thoracic spine is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the cervical and thoracic 
spine is denied.



	                        
____________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


